Citation Nr: 0332955	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-20 457A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1956 to December 
1959 and from September 1962 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).  In connection with his appeal the veteran 
testified at a videoconference hearing before the undersigned 
in June 2003, and accepted such hearing in lieu of an in-
person hearing.  See 38 C.F.R. § 20.700(e) (2002).  A 
transcript of the hearing is associated with the claims file.


REMAND

The veteran was granted disability benefits under 38 U.S.C.A. 
§ 1151 for urethral damage, evaluated as 60 percent 
disabling, and for loss of use of a creative organ, evaluated 
as noncompensably disabling.  He alleges that he is 
unemployable due to the urethral disability.  

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  

Moreover, it appears that VA and Social Security 
Administration (SSA) records potentially pertinent to the 
claim have not been associated with the claims folder.  At 
the time of his hearing the veteran reported that he received 
SSA disability benefits in 1989 based on vision problems.  
Although the claims file contains evidence documenting the 
veteran's award of such benefits, the medical evidence 
considered in connection with such award are not associated 
with the claims files.  Also, at the time of his hearing the 
veteran reported recent treatment at VA facilities.  The last 
records of VA treatment contained in the claims files are 
dated in December 2001.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  In any event, the RO should associate 
with the claims files records of any 
treatment or evaluation of  the veteran 
for urethral damage at the VA Medical 
Center in Richmond, Virginia, and the 
Beckley VA Hospital since December 2001.  

4.  Also, the RO should obtain from the 
SSA copies of the records upon which the 
veteran's award of disability benefits 
was based.

5.  When the above development has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded another VA examination to 
determine the current degree of severity 
of the veteran's urethral disability.  
Any indicated studies should be 
performed, and the claims files must be 
made available to and reviewed by the 
examiner.  The examiner should 
specifically address the limitations 
imposed on the veteran's activities as a 
result of the disability and the impact 
of the disability on the veteran's 
ability to maintain substantially gainful 
employment, to include whether it is 
sufficient by itself to render the 
veteran unemployable.  The rationale for 
all opinions offered must be provided.

6.  The RO should undertake any other 
development it determines to be 
indicated.

7.  After the above has been completed, 
the RO should readjudicate the claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the appropriate 
period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


